Citation Nr: 1528480	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-40 567	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2 (DM), to include as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability and exposure to Agent Orange.  

4.  Entitlement to service connection for arteriosclerotic heart disease, to include as secondary to a service-connected disability and exposure to Agent Orange.  

5.  Entitlement to service connection for a stroke disorder, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active service in the U.S. Navy from November 1967 to December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board has recharacterized the issue of service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as well as any other relevant diagnoses pursuant to Clemons v. Shinseki, 23 Vet.App. 1 (2009).  

The Veteran requested Board hearings in his September 2010 and August 2013 substantive appeals to the Board of Veterans' Appeals.  The Board scheduled a hearing to take place in February 2015.  The Veteran failed to report for the hearing without good cause.  Hence, the hearing request is considered withdrawn. See 38 C.F.R. § 20.704(d) (2014).

The issues of entitlement to service connection for DM, erectile dysfunction, hypertension, arteriosclerotic heart disease, and stroke disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

At no time during the claim and appeal has the Veteran had a valid diagnosis of PTSD or depression.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 4.125(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issue decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in February 2013.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
With regard to the issue decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran a relevant examination and opinion in March 2013.  That opinion described the Veteran's psychiatric health, reflected a thorough consideration of the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, an appellant must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred. A stressor need not be corroborated in every detail. Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in the American Psychiatric Association's Fifth Edition of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-5); however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied to claims pending before the Board. 79 Fed. Reg. 45094 (Aug. 4, 2014).

In a September 2008 statement in support of his claim for service connection for PTSD, the Veteran reported being called to General Quarters during his active duty because "a Vietnamese Junk loaded with TNT was headed toward [his ship]."  He explained that he began dreaming of this incident years later, becoming very depressed, angry, and anxious.  Then, in a July 2012 statement, the Veteran indicated that he witnessed two planes colliding on the deck of his ship, killing both pilots.  The Veteran reported witnessing one of the dead pilots on numerous occasions because the deceased's body was stored in the ship's freezer before a proper burial could be arranged.  As a result, the Veteran indicated that he avoided funeral homes being around a dead body.  Other reported symptoms were nightmares, trouble sleeping, and irritability.   

VA afforded the Veteran an examination for his claim for service connection for PTSD in March 2013.  At the outset, the examiner denied that the Veteran had a present diagnosis of PTSD.  Further, the examiner opined that the Veteran did not have a mental disorder that conformed to VA's diagnostic manual.  The examiner indicated that "while the [Veteran] endorsed some symptoms of PTSD, he does not endorse enough symptoms to enough severity to warrant a diagnosis of PTSD or any mental disorder at this time."  The examiner also pointed to the Veteran's "good functioning" over the years, at home, work, and socially.  

In his clinical findings, the examiner noted that he had reviewed the Veteran's claims file, VA medical records, clinical interviews, and psychological tests that had been conducted.  Regarding psychiatric history, the Veteran denied any significant mental health treatment.  The examiner noted a December 2009 mental health assessment at the VA medical center in which the Veteran received a diagnosis of depressive disorder, not otherwise specified (NOS).  In that assessment, the Veteran had presented stating that he was not depressed and did not know why he was at the VA medical clinic having his mental health assessed.  He then described an incident in which he had wanted to hurt one of his coworkers, this incident resulting in a 3 day suspension from his job.  

The examiner then discussed previous psychiatric tests conducted on the Veteran at the VA medical center.  In May 2010, the Veteran underwent a PTSD screening test with negative results.  September 2011 tests were suggestive of no depression.  June 2012 records were suggestive of mild depression.  Since that record, the Veteran had not been seen for mental health reasons.  The Veteran described to the examiner his current mental health, stating that he had a short temper.  Regarding his reported stressor, the Veteran explained that he was "not a fan of funerals, since [the] burial at sea."  He reported that he would wake up at night, dreaming about the pilot in the freezer aboard the U.S.S. Yorktown.    

Psychometric testing undertaken for the March 2013 examination revealed scores suggestive of PTSD symptomatology.  The Veteran also demonstrated signs of "probable symptom amplification/exaggeration ... likely contributing to 6/10 Clinical Scales being significantly elevated."  The examiner opined that the Veteran's results were of questionable validity as a result of his response style.  

For the clinical interview, the Veteran arrived for his appointment in a timely manner.  He was dressed appropriately, and he was alert and oriented.  Speech was normal in tone, volume, and rate.  Eye contact was good.  His mood was somewhat anxious, and his affect was broad.  Thought processes were logical and coherent.  There were no delusions, paranoia, or obsessive thinking.  Short and long term memory were intact, and the Veteran's description of his history was "orderly."  

Moving to the Veteran's reported stressors, the examiner found that they were adequate to meet the diagnostic criteria for PTSD because they were due to the Veteran's fear of hostile military or terrorist activity.  Further, the Veteran persistently reexperienced the stressor through recurrent distressing dreams.  There was avoidance of stimuli associated with the stressor in the form of the Veteran's efforts to avoid thoughts and activities that would arouse recollections of the trauma.  Indeed, the examiner found the presence of all criteria for PTSD except for one.  Essentially, the PTSD symptoms present with the Veteran did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The above facts led the examiner to conclude that the Veteran, while endorsing some symptoms of PTSD, did not endorse enough symptoms with enough severity to warrant a diagnosis of PTSD or any mental disorder at that time.  He assigned a GAF score of 71, noting that the Veteran enjoyed good functioning over the years, at home, work, and socially.  

After extensive review of the Veteran's record, the Board concludes that the preponderance of the evidence is against a finding that the Veteran had a valid diagnosis of PTSD during the claim and appeal period.  The Board finds the March 2013 VA examination to be the most probative evidence as to this issue.  See Madden v. Gober, 125 F.3d 1477, 1481.  The examiner for this opinion gathered a detailed history from the Veteran, reviewed the claims file, examined the Veteran, and based his findings on the results of this information and psychiatric tests.  He also provided a detailed rationale for each opinion rendered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  Importantly, the March 2013 VA examiner's opinion reflected reliance on diagnostic criteria for mental disabilities as laid out in the Diagnostic and Statistical Manual of Mental Disorders (DSM) as required by VA regulations.  The diagnoses provided in the VA treatment records were unexplained and did not provide any rationale as to the basis for the diagnoses. 

Also, the Board finds it significant that the March 2013 VA examiner found the Veteran's stressor information to be a valid basis for a diagnosis of PTSD and that, despite this concession, still concluded that the Veteran did not have PTSD due to a lack of symptoms.  Accordingly, the Board finds that at no time during the appeal period did the Veteran have a valid diagnosis of PTSD. McClain v. Nicholson, 21 Vet.App. 319, 321 (2007).

The Board has considered the VA treatment notes that provide a diagnosis of depression, NOS, in December 2009.  However, the Board finds the VA opinion from March 2013 to be the most probative evidence of record with regard to any diagnosis.  Specifically, the March 2013 examiner cited subsequent psychiatric tests that revealed no depression.  The examiner also conducted his own tests that affirmed the previous test results.  His opinions were based on these tests and their results.  Because the March 2013 examiner provided a logical rationale for the lack of a diagnosis of a mental disorder, the Board finds that at no time during the appeal period did the Veteran have a valid diagnosis of depression.  McClain, supra.

The Board has not neglected to consider the Veteran's own opinion as to a diagnosis of PTSD.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran has a diagnosis of PTSD that had its onset as a result of service is not something that can be determined by mere observation.  It is a complex determination, as it requires clinical testing and training to assess symptomatology and make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to the diagnosis and etiology of PTSD are not competent evidence.  

Therefore, the preponderance of the evidence shows that the Veteran does not have a present diagnosis of PTSD or any other acquired psychiatric disorder.  The present disability element of a service connection claim is not met, and the appeal must be denied as to entitlement to service connection for an acquired psychiatric disorder.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  


ORDER

Entitlement to service connection for acquired psychiatric disorder, to include PTSD is denied


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for diabetes mellitus, erectile dysfunction, hypertension, arteriosclerotic heart disease, and stroke disorder.  

The Veteran claims he was exposed to Agent Orange aboard the U.S.S. Yorktown during service while in the official waters of the Republic of Vietnam in 1968.  A response to a Personnel Information Exchange System request for confirmation of service in Vietnam was returned to the RO in August 2008, indicating the Veteran did have confirmed service aboard the U.S.S. Yorktown, which was in the "official waters of the Republic of Vietnam from March 13 to April 8, 1968, from May 5 to May 27, 1968, and from June 4 to June 16, 1968."  

Thus, the U.S.S. Yorktown was confirmed to be in "official waters" of the Republic of Vietnam during three specific time periods, yet the actual location of the U.S.S. Yorktown during these periods is not of record.  A remand is necessary to obtain records that document the location of this ship while it was in the official waters of the Republic of Vietnam.  Such an inquiry is especially important in light the recent U.S. Court of Appeal for Veterans Claims' (Court) decision in Gray v. McDonald, ___ F.3d ___, No. 13-3339, 2015 WL 1843053 (Vet. App. Apr. 23, 2015).

In Gray, the Court vacated and remanded, in pertinent part, a Board decision that denied the Appellant entitlement to service connection for several disabilities claimed as due to in-service exposure to herbicides.  In reaching its decision, the Court held that VA's interpretation of the regulations designating Da Nang Harbor as an offshore, rather than inland, waterway is inconsistent with the purpose of VA regulations pertaining to inland waterways and the presumption of herbicide exposure in the Republic of Vietnam.  The Board notes that the Court remanded the matter for VA to reevaluate its definition of inland waterways, and the matter has not yet been resolved.  

The Veteran maintains he suffers from diabetes as a result of exposure to Agent Orange while in active service.  He also contends that arteriosclerotic heart disease was caused by his diabetes mellitus, type 2.  Alternatively, he has argued that his heart disease is related to exposure to Agent Orange during service.  His claims for service connection for hypertension, erectile dysfunction, and stroke disorder, are based on secondary theories of entitlement with diabetes as the causal disability.  

On the theory of exposure to Agent Orange alone, a remand is necessary for the Veteran's claims of service connection for diabetes mellitus, arteriosclerotic heart disease, and hypertension.  See, 38 C.F.R. § 3.309(e) (2014); See NAS Institute of Medicine's Veterans and Agent Orange: Update 2010 (concluding that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension).  A remand is necessary to send an appropriate request to the Joint Services Records Research Center or any other appropriate agency to attempt to confirm the precise locations of the U.S.S. Yorktown during the time periods from March 13 to April 8, 1968, from May 5 to May 27, 1968, and from June 4 to June 16, 1968, and for a determination to be made as to whether these locations were inland waterways as required in the regulation for presumptive exposure to herbicides in service.

Additionally, a remand is necessary for the Veteran's claims of service connection for erectile dysfunction and a stroke disorder, which are claimed as secondary to the Veteran's diabetes mellitus.  Indeed, the Veteran's claims of service connection for heart disease and hypertension are on a secondary basis as well.  Hence, the Board finds that these claims of service connection are inextricably intertwined with the claim for service connection for diabetes mellitus, type 2.  The granting of service connection for the Veteran's diabetes mellitus, type 2, would potentially affect all other issues being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. App. 180 .

Accordingly, the case is REMANDED for the following action:

1.  Send an appropriate request to the Joint Services Records Research Center (JSRRC), or any other appropriate agency, to find the actual locations of the U.S.S. Yorktown in the official waters of Vietnam during the time periods from March 13 to April 8, 1968, from May 5 to May 27, 1968, and from June 4 to June 16, 1968.  

All verification attempts, and any negative responses, should be fully documented in the claims file.  

2.  Then, obtain any development that is required based on the results of the findings above, i.e. medical opinions and/or examinations.

3.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


